Title: From George Washington to Richard Peters, 16 July 1777
From: Washington, George
To: Peters, Richard



sir
Camp near the Clove [N.Y.] July 16th 1777

I am this Moment favor’d with yours of 10th Inst.—As I am an utter stranger to any want of Arms in Colo. Armand’s Corps, I am pleas’d that you have fallen upon so judicious a Mode of supplying him, should it appear upon inquiry that he wants so many, which at present I can scarcely believe; however after proper Examination the necessary Steps shall be taken respecting it—should Arms be granted upon every applications from Commanders of Corps or Regmts in service, all that could be imported would fall exceedingly short of supplying the Army, as the most trivial Disorder or wanton Negligence would (in general) be the cause of requesting such Supply—Instances of the Soldiers selling their Cloaths or Arm to Suttlers have not as yet come under my Notice, should they in future I shall fall upon the most effectual Method to prevent a Repetition of them. I am &c.
